Consent of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders of GPS Funds I: GuideMark Large Cap Growth Fund GuideMark Large Cap Value Fund GuideMark Small/Mid Cap Core Fund GuideMark World ex-US Fund GuideMark Opportunistic Equity Fund GuideMark Core Fixed Income Fund GuideMark Tax-Exempt Fixed Income Fund We consent to the use of our report dated May 27, 2011, incorporated by reference herein, and to the references to our Firm under the headings “Independent Registered Public Accounting Firm” and “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm” in the Statement of Additional Information. /s/ KPMG LLP Milwaukee, Wisconsin July 29, 2011
